1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RORY CHAVEZ,                                    )    Case No.: 1:19-CV-00596-JLT
                                                     )
12                  Plaintiff,                       )    ORDER REFERRING THE MATTER TO VDRP
13          v.                                       )
                                                     )
14   RAMIRO NUNEZ, et al.,                           )
                                                     )
15                  Defendants.                      )
16
17          On July 8, 2019, all parties stipulated to “referral of this action to the Voluntary Dispute

18   Resolution Program (VDRP) pursuant to Local Rule 271.” (Doc. 12 at 8.) Therefore, the Court

19   ORDERS:

20          1.      The Scheduling Conference set for July 17, 2019 is VACATED;

21          2.      The matter is referred to the Voluntary Dispute Resolution Program; and

22          3.      All deadlines and hearing dates are VACATED, and the scheduling conference will be

23   re-set if it becomes necessary.

24
25   IT IS SO ORDERED.

26      Dated:     July 12, 2019                               /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
